UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7501



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RUPERT O. STONECIPHER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-90-156)


Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Rupert O. Stonecipher, Appellant Pro Se. Hunter P. Smith, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rupert Stonecipher appeals the district court's order denying

Stonecipher's motion to remit his fine. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United
States v. Stonecipher, No. CR-90-156 (S.D.W. Va. Sept. 10, 1996).

Stonecipher's motion for provision of transcript at government ex-

pense is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2